   Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 1 of 19




REDACTED/PUBLIC VERSION OF DOCUMENT SOUGHT TO BE SEALED
                     Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 2 of 19



          1                                                      TABLE OF CONTENTS
          2                                                                                                                                         Page
          3   I.      SUMMARY OF ARGUMENT ............................................................................................... 1
              II.     FACTUAL BACKGROUND .................................................................................................. 2
          4
                      A.   Facebook Diligently Supplemented Its Infringement Contentions by the Date
          5                BlackBerry Requested. ................................................................................................ 2
                      B.   BlackBerry Objects to a Few Specific Portions of Facebook’s Supplement. .............. 3
          6
              III.    LEGAL STANDARD.............................................................................................................. 3
          7   IV.     FACEBOOK HAS GOOD CAUSE TO SUPPLEMENT ITS INFRINGEMENT
                      CONTENTIONS WHICH ARE BASED ON NEWLY PRODUCED
          8           CONFIDENTIAL DISCOVERY FROM BLACKBERRY. ................................................... 3
          9           A.   Facebook Diligently Supplemented Its Contentions Based On Confidential
                           Technical Discovery By the Date BlackBerry Requested. .......................................... 3
         10           B.   BlackBerry Has Not Objected to Most of Facebook’s Supplementation. ................... 4
         11           C.   Facebook Has Good Cause To Supplement For Each Item Where BlackBerry
                           Objected. ...................................................................................................................... 5
         12           1.   Facebook has good cause to supplement on the ’432 Patent. ...................................... 5
         13           2.   Facebook has good cause to supplement on the ’698 Patent. ...................................... 8
                      3.   Facebook has good cause to supplement on the ’231 Patent. .................................... 10
         14
                      4.   Facebook has good cause to supplement on the ’575 Patent. .................................... 12
         15           D.   Blackberry Will Not be Unduly Prejudiced by the Proposed Amendment ............... 14
         16   V.      CONCLUSION ...................................................................................................................... 15

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
  COO
              4:18-cv-5434-JSW                                                                                         FACEBOOK’S MOTION TO AMEND
ATTORN
   PAL
                                                                                 i.                                      INFRINGEMENT CONTENTIONS
            Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 3 of 19



 1                                                        TABLE OF AUTHORITIES
 2                                                                                                                                                 Page(s)
 3   Cases
 4
     Apple Inc. v. Samsung Elecs. Co.,
 5      No. 12-cv-00630-PSG, 2013 WL 3246094 (N.D. Cal. June 26, 2013) ..........................................4

 6   DCG Sys. v. Checkpoint Techs, LLC,
       No. C 11-03792 PSG, 2012 WL 1309161 (N.D. Cal. Apr. 16, 2012) ...............................4, 7, 8, 12
 7
     Delphix Corp. v. Actifio, Inc.,
 8      No. 13-CV-04613 BLF (HRL), 2015 WL 5693722 (N.D. Cal. Sept. 21, 2015) ................... passim
 9   Procon GPS, Inc. v. Skypatrol, LLC,
10      No. C 11-3975 SI, 2013 WL 1788049 (N.D. Cal. Apr. 26, 2013) .....................................4, 7, 8, 11

11   Radware, Ltd. v. A10 Networks, Inc.,
        Case Nos. C13-02021, -02024 RMW (HRL), 2014 WL 1350230 (N.D. Cal. Apr.
12      4, 2014) ..............................................................................................................................12, 14, 15
13   Word to Info Inc. v. Google Inc.,
       No. 15-cv-03486-WHO, 2016 WL 3648605 (N.D. Cal. July 8, 2016) ...............................4, 12, 14
14

15   Other Authorities

16   Local Rule 3-6........................................................................................................................................1

17   PLR 3-4(a) .............................................................................................................................................2

18   PLR 3-6 ................................................................................................................................................14

19   PLR 3-6(c) .............................................................................................................................................3
20   PLR 3-6. PLR 3-6 ..................................................................................................................................3
21

22

23

24

25

26

27

28
     4:18-cv-5434-JSW                                                                                                 FACEBOOK’S MOTION TO AMEND
                                                                              ii                                        INFRINGEMENT CONTENTIONS
          Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 4 of 19



 1                                         NOTICE OF MOTION

 2          PLEASE TAKE NOTICE that on September 6, 2019 at 9:00 a.m., in Courtroom 5, 2nd Floor,

 3   Oakland Division, United States District Court for the Northern District of California before the

 4   Honorable Jeffrey S. White, Plaintiff Facebook, Inc. (“Facebook”) will and hereby does move the

 5   Court an order for leave to amend its Infringement Contentions pursuant to Patent Local Rule 3-6.

 6          This motion is based on the following Memorandum of Points and Authorities, the pleadings

 7   on file, matters of which the Court may take judicial notice, and upon such other and further argument

 8   and evidence as the Court may permit.

 9                         MEMORANDUM OF POINTS AND AUTHORITIES

10   I.     SUMMARY OF ARGUMENT

11          Facebook seeks to amend its infringement contentions to account for confidential discovery

12   recently produced by the BlackBerry defendants (collectively “BlackBerry”). The technical details of

13   BlackBerry’s accused products are hidden in proprietary, non-public software programming and back-

14   end systems. After receiving access to BlackBerry’s highly confidential source code and technical

15   documents, Facebook diligently prepared supplemental contentions that it served on BlackBerry on

16   June 18, 2019, the date by which BlackBerry requested that Facebook provide its supplementation.

17   Facebook’s diligent reliance on confidential technical discovery to serve timely supplementation is a

18   classic instance of “good cause” for leave to amend contentions under Patent Local Rule 3-6.

19          BlackBerry has not argued that Facebook’s review and supplementation was not diligent, and

20   does not object to most of Facebook’s supplementation. However, it argues that a few portions of the

21   supplement involve publicly available information that Facebook should have known prior to

22   Facebook’s original contentions served in January 2019.             This is incorrect.       Facebook’s

23   supplementation relies exclusively on highly confidential discovery that Facebook could not have

24   previously known. BlackBerry also quibbles that a few parts of the supplement are not sufficiently

25   detailed, but the supplements amply provide more detail than required by the Patent Local Rules. The

26   Court should therefore grant this motion for leave to amend in its entirety.

27

28
     4:18-cv-5434-JSW                                                               FACEBOOK’S MOTION TO AMEND
                                                      1                               INFRINGEMENT CONTENTIONS
            Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 5 of 19



 1   II.       FACTUAL BACKGROUND

 2             A.     Facebook Diligently Supplemented Its Infringement Contentions by the Date
                      BlackBerry Requested.
 3

 4             On January 8, 2019 Facebook served its initial Infringement Contentions asserting six patents-

 5   in-suit against six different BlackBerry products and systems. The contentions were based on publicly

 6   available information because BlackBerry had not yet produced any discovery.

 7             BlackBerry served its PLR 3-4(a) technical document production on February 26, 2019. The

 8   production included a partial production of source code, but omitted non-code technical documents

 9   describing the structure, operation, and architecture of the accused products and systems. (Ex. A1.)

10   Facebook requested the missing technical documents in order to investigate and learn about the inner

11   workings of the accused functionalities; this information was necessary to allow Facebook to finalize

12   and supplement its infringement contentions. (Id.)

13             On March 12, 2019, BlackBerry sent correspondence admitting that it had produced only

14   “several technical documents” to date. (Ex. B.) After repeated inquiries from Facebook, BlackBerry

15   committed to produce additional technical documents. (Ex. C, Ex. D.)

16             On April 17, 2019, BlackBerry sent correspondence that raised, for the first time, certain

17   alleged deficiencies in Facebook’s infringement contentions served on January 8, 2019. (Ex. E.)

18   BlackBerry requested that Facebook supplement its infringement contentions to address these alleged

19   deficiencies. (Id.)

20             On April 23, 2019, Facebook agreed to BlackBerry’s request to provide supplemental

21   infringement contentions within a reasonable time period after BlackBerry completed its

22   supplementation of technical document production and source code. (Ex. F.)

23             On the evening of Friday, May 24, 2019, BlackBerry made a supplemental technical document

24   production totaling more than 5,000 documents and notified Facebook that additional source code was

25   available for inspection. (See Ex. G.) BlackBerry produced an additional 1,640 more pages of

26   technical documents on May 29, 2019. (Id.)

27             On June 12, 2019, BlackBerry sent further correspondence requesting that Facebook provide

28   1
         All cited exhibits are attached to the Declaration of Benjamin Lin.
     4:18-cv-5434-JSW                                                             FACEBOOK’S MOTION TO AMEND
                                                        2.                          INFRINGEMENT CONTENTIONS
            Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 6 of 19



 1   its supplemental infringement contentions by June 18, 2019. (Ex. H.)

 2           As requested by BlackBerry, Facebook provided its proposed supplemental infringement

 3   contentions disclosures on June 18, 2019, including a detailed claim chart for each of the six patents-

 4   in-suit. (Exs. I–N.) These are the supplemental contentions for which Facebook seeks leave by the

 5   present motion. For convenient reference, in the copies of the supplemental claim charts submitted

 6   herewith as Exhibits I–N, a green box annotation has been added around the supplemental content

 7   while the remaining content was maintained from Facebook’s original contentions.

 8           B.     BlackBerry Objects to a Few Specific Portions of Facebook’s Supplement.
 9           On July 12, 2019, BlackBerry sent a letter to Facebook that set forth BlackBerry’s objections

10   to certain aspects of Facebook’s proposed supplemental contentions. (Ex. O.) BlackBerry did not

11   object to any of the supplements related to U.S. Patent Nos. 6,356,841 and 6,744,759. BlackBerry

12   also did not object to most of the supplementation to the other four patents (U.S. Patent Nos. 7,302,698

13   (the “’698 Patent”), 7,567,575 (the “’575 Patent”), 7,228,432 (the “’432 Patent”), and 8,429,231 (the

14   “’231 Patent”). For those four patents, BlackBerry raised certain objections to portions of the

15   supplementation, which are discussed further below. The parties met and conferred and reached

16   impasse, with BlackBerry maintaining its objections, resulting in the present opposed motion.

17   III.    LEGAL STANDARD
18           Amendment of infringement contentions “may be made only by order of the Court upon timely

19   showing of good cause.” PLR 3-6. PLR 3-6 further provides a non-exhaustive list of “circumstances

20   that may, absent undue prejudice to the non-moving party, support a finding of good cause,” including

21   the “[r]ecent discovery of nonpublic information about the Accused Instrumentality which was not

22   discovered, despite diligent efforts, before the service of the Infringement Contentions.” PLR 3-6(c).

23   IV.     FACEBOOK HAS GOOD CAUSE TO SUPPLEMENT ITS INFRINGEMENT
             CONTENTIONS WHICH ARE BASED ON NEWLY PRODUCED CONFIDENTIAL
24           DISCOVERY FROM BLACKBERRY.
25           A.     Facebook Diligently Supplemented Its Contentions Based On Confidential
                    Technical Discovery By the Date BlackBerry Requested.
26

27           There is no dispute that Facebook acted with diligence and timeliness in reviewing

28   BlackBerry’s technical document production and serving supplemental contentions.              Facebook
     4:18-cv-5434-JSW                                                            FACEBOOK’S MOTION TO AMEND
                                                      3.                           INFRINGEMENT CONTENTIONS
          Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 7 of 19



 1   diligently provided its supplemental contentions for all six patents-in-suit by the date that BlackBerry

 2   requested them (June 18, 2019), which was only three weeks after Facebook received BlackBerry’s

 3   confidential technical document production of more than 5,000 documents. The courts of this district

 4   commonly find good cause to amend infringement contentions in similar circumstances. DCG Sys. v.

 5   Checkpoint Techs, LLC, No. C 11-03792 PSG, 2012 WL 1309161, at *3 (N.D. Cal. Apr. 16, 2012)

 6   (granting plaintiff’s motion for leave to amend its infringement contentions where “the manuals giving

 7   rise to the proposed amendment were not publicly available and plaintiff tendered its proposed

 8   amendments a few weeks after it received them.”); Procon GPS, Inc. v. Skypatrol, LLC, No. C 11-

 9   3975 SI, 2013 WL 1788049, at *1 (N.D. Cal. Apr. 26, 2013) (granting plaintiff’s motion for leave to

10   amend its infringement contentions to add additional detail based on confidential discovery recently

11   produced by the defendant). In short, Facebook’s supplementation is supported by good cause because

12   it is “based on recently discovered information that is not publicly available.” Delphix Corp. v. Actifio,

13   Inc., No. 13-CV-04613 BLF (HRL), 2015 WL 5693722, at *4 (N.D. Cal. Sept. 21, 2015).

14          Facebook’s supplementation to include additional features and functionalities revealed by the

15   confidential discovery is entirely proper. New infringement theories may be disclosed in amended

16   infringement contentions where, as here, “the new theory is based on information that was not

17   previously disclosed.” Delphix, 2015 WL 5693722, at *4. It is also proper to include multiple

18   alternative theories. Word to Info Inc. v. Google Inc., No. 15-cv-03486-WHO, 2016 WL 3648605, at

19   *5 (N.D. Cal. July 8, 2016) (“[p]arties should include in their infringement contentions ‘all of the

20   theories of infringement that they in good faith believe they can assert.’”) (quoting Apple Inc. v.

21   Samsung Elecs. Co., No. 12-cv-00630-PSG, 2013 WL 3246094, at *3 (N.D. Cal. June 26, 2013)).

22          B.      BlackBerry Has Not Objected to Most of Facebook’s Supplementation.
23          BlackBerry does not appear to dispute that Facebook has good cause for most of its

24   supplementation.    BlackBerry has not objected to the supplements regarding U.S. Patent Nos.

25   6,356,841 and 6,744,759, and has not objected to most of the supplementation regarding the other four

26   patents. The only objections BlackBerry has made are explicitly identified in Section IV.C, infra.

27   Thus, as an initial matter, the Court should grant leave to amend as to all of the portions of the

28   supplementation to which no objection has been raised.
     4:18-cv-5434-JSW                                                              FACEBOOK’S MOTION TO AMEND
                                                       4.                            INFRINGEMENT CONTENTIONS
          Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 8 of 19



 1          C.         Facebook Has Good Cause To Supplement For Each Item Where BlackBerry
                       Objected.
 2

 3          For the handful of discrete items in Facebook’s supplementation to which BlackBerry objected,

 4   which are specifically identified below, ample good cause supports Facebook’s supplementation based

 5   on the confidential technical discovery produced by BlackBerry. None of BlackBerry’s objections

 6   presents any reason to deny the amendment. Facebook addresses each objection in turn.

 7                     1.     Facebook has good cause to supplement on the ’432 Patent.

 8          Facebook accuses BlackBerry’s Workspaces product and system of infringing claim 1 of the

 9   ’432 patent and several dependent claims. Generally, Workspaces is an online file sharing and content

10   collaboration tool that BlackBerry hosts in a cloud-based solution.2

11          Regarding Facebook’s supplemental contentions, BlackBerry objects to the identification of

12   the Workspaces Digital Rights Management (“WDRM”) server as satisfying the “dedicated security

13   processor” limitations of claim 1 of the ’432 patent. For reference, BlackBerry’s objection as stated

14   in its July 12, 2019 letter is reproduced below in its entirety:

15                     Facebook identified for the first time in its proposed supplemental
                       infringement contentions its theory that the Workspaces Digital Rights
16                     Management (WDRM) server, among others, meets the “dedicated
                       security processor” limitation of the ’432 Patent. ’432 Patent
17                     Supplemental Infringement Contentions at 15-16. Facebook’s original
                       infringement contentions made no such allegation despite publicly-
18                     available documents describing Workspaces DRM functionality, all of
                       which were available prior to BlackBerry’s productions in this case.
19                     See, e.g., http://help.blackberry.com/en/blackberry-
                       workspaces/current/quick-startguide/vix1490520108806.html;
20                     https://docs.blackberry.com/en/id-comm-
                       collab/blackberryworkspaces/blackberry-workspaces-server/8_0;
21                     https://docs.blackberry.com/content/dam/docsblackberry-com/release-
                       pdfs/en/blackberry-workspaces-server/windows/8_0/BlackBerry-
22                     Workspaces-for-Windows-User-Guide.pdf;
                       https://docs.blackberry.com/content/dam/docsblackberry-com/release-
23                     pdfs/en/blackberry-workspaces-server/8_0/server/BlackBerry-
                       Workspaces-User-Guide.pdf.
24

25   (Ex. O at 1–2.)

26          BlackBerry’s objection is misplaced. The question is not merely whether the existence of a

27
     2
      See, e.g., https://www.blackberry.com/us/en/products/content-collaboration/blackberry-
28   workspaces-efss/overview.
     4:18-cv-5434-JSW                                                             FACEBOOK’S MOTION TO AMEND
                                                        5.                          INFRINGEMENT CONTENTIONS
Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 9 of 19
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 10 of 19



 1   (Ex. J at 27 (quoting BB-FBNDCAL0028634).)

 2                                         For example:

 3

 4

 5

 6

 7   (Ex. J at 17 (citing BB-FBNDCAL0029409).)

 8

 9

10

11

12

13

14

15

16

17

18   (Ex. J at 19 (quoting BB-FBNDCAL0022449).)
19          Thus, the additional details in Facebook’s supplemental contentions,
20                                               , are based entirely on the confidential documents that
21   BlackBerry produced only three weeks before Facebook disclosed its supplement. “These technical
22   documents provide good cause for amendment.” Delphix, 2015 WL 5693722, at *5; Procon GPS,
23   2013 WL 1788049, at *1 (finding good cause where “[t]he additional detail contained in the
24   infringement charts is largely based upon discovery recently produced by Skypatrol”); DCG Sys., 2012
25   WL 1309161, at *3 (finding good cause where “the manuals giving rise to the proposed amendment
26   were not publicly available and plaintiff tendered its proposed amendments a few weeks after it
27   received them.”).
28
     4:18-cv-5434-JSW                                                         FACEBOOK’S MOTION TO AMEND
                                                    7.                          INFRINGEMENT CONTENTIONS
            Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 11 of 19



 1             By contrast, none of the publicly available documents BlackBerry cited in its July 12, 2019

 2   letter disclose in detail the confidential functionality of

 3

 4                                      (See Ex. J at 1–2.) For example, none of the cited public documents

 5   discloses

 6                                                                                         Delphix, 2015 WL

 7   5693722, at *3 (rejecting argument that patentee should have previously known information from

 8   publicly-available documents because defendant “fail[ed] to identify where these documents

 9   purportedly disclose the technical information [patentee] added to its contentions”).

10             Tellingly, all of the technical documents that form the basis for Facebook’s supplementation

11   were designated by BlackBerry as “Highly Confidential – Attorneys’ Eyes Only” under the Protective

12   Order in this case, confirming that the documents disclose confidential, non-public information.

13   Procon GPS, 2013 WL 1788049, at *1 (newly-discovered information “is not publicly available, as

14   evidenced by the fact that it is almost entirely made up of material that Skypatrol has designated

15   ‘Highly Confidential – Attorneys’ Eyes Only’”); Delphix, 2015 WL 5693722, at *3 (finding that

16   party’s “argument that its source code is public cannot be reconciled with” the fact that the code was

17   “designated as ‘Highly Confidential – Source Code’ under the Protective Order’”).

18             In sum, contrary to BlackBerry’s objection, the relevant technical details of

19   that Facebook identified in in its supplemental contentions were not publicly disclosed prior to

20   Facebook’s original January 2019 contentions. Good cause exists for Facebook’s supplementation.

21   Procon GPS, 2013 WL 1788049, at *1; Delphix, 2015 WL 5693722, at *3; DCG Sys., 2012 WL

22   1309161, at *3.

23                    2.      Facebook has good cause to supplement on the ’698 Patent.
24             For the ’698 patent, Facebook accuses BlackBerry’s QNX software and related systems.

25   BlackBerry offers QNX Neutrino RTOS (Real Time Operating System), which is an operating system

26   used for various applications.3

27

28   3
         See, e.g., https://blackberry.qnx.com/en/products/neutrino-rtos/index.
     4:18-cv-5434-JSW                                                               FACEBOOK’S MOTION TO AMEND
                                                         8.                           INFRINGEMENT CONTENTIONS
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 12 of 19



 1          With respect to Facebook’s proposed supplementation, BlackBerry objects to the identification

 2   of the QNX Guardian as meeting the “monitoring component” claim limitations. BlackBerry’s

 3   objection from its July 12, 2019 letter is reproduced below:

 4                   Facebook identified for the first time in its proposed supplemental
                     infringement contentions its theory that the QNX Guardian meets the
 5                   “monitoring component” limitation of the ’698 Patent based on its
                     monitoring of the QNX HAM. ’698 Supplemental Infringement
 6                   Contentions at 66. Again, Facebook’s original infringement
                     contentions made no such allegation despite publicly-available
 7                   documents describing this functionality. See, e.g.,
                     http://www.qnx.com/developers/docs/7.0.0/#com.qnx.doc.neutrino.sys
 8                   _arch/topic/ham_SELFMONITOR.html (“the HAM/Guardian pair
                     monitor each other”).
 9

10   (Ex. O at 2.)

11          As with the ’432 patent, BlackBerry’s objection is not well-founded because the relevant

12   confidential details were not sufficiently publicly available prior to Facebook’s original January 2019

13   contentions. Again, the relevant details depend on the claim limitations at issue, which are more than

14   merely a high-level “monitoring” feature. Specifically, claims 1 and 20 of the ’698 patent recite a

15   “monitoring component” that is used for various functions including “operat[ing] to determine which

16   of said plurality of states is the current operating state of said computer platform” (claim 1) and

17   “recording state data describing a current operational state of the computing platform” (claim 20).

18          Facebook’s supplementation as to the ’698 patent is based on confidential source code for the

19   accused QNX software. After review of the source code as well as BlackBerry’s technical document

20   production, Facebook determined that the confidential discovery provided sufficient information to

21   include an accusation against                         . In particular, Facebook’s supplement for the ’698

22   patent contains a detailed description of

23

24                                                              (Ex. L at 72, 98, 141, 178, 189, 201, 232.)

25          As with the ’432 patent, BlackBerry cites publicly-available documents but “fails to identify

26   where these documents purportedly disclose the technical information [Facebook] added to its

27   contentions.” Delphix, 2015 WL 5693722, at *3. Furthermore, BlackBerry designated its source code

28   and technical documents as highly confidential under the Protective Order, reflecting the fact that the
     4:18-cv-5434-JSW                                                              FACEBOOK’S MOTION TO AMEND
                                                      9.                             INFRINGEMENT CONTENTIONS
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 13 of 19



 1   relevant technical details in the source code are not generally publicly available.

 2          BlackBerry’s objection lacks merit because it relies on public documents that do not disclose

 3   the information Facebook identifies and Facebook’s supplementation is based on BlackBerry’s

 4   disclosure of confidential discovery. Thus, good cause exists for Facebook’s supplementation.

 5                   3.     Facebook has good cause to supplement on the ’231 Patent.
 6          For the ’231 Patent, Facebook accuses BlackBerry’s BBM (BlackBerry Messenger) Enterprise

 7   system, which enables users to communicate with each other with text and voice communications.

 8          BlackBerry objects that Facebook’s supplemental infringement contentions

 9            as satisfying the “GSI channel” limitation of claim 1 of the ’231 Patent. BlackBerry’s

10   objection as stated in its July 12, 2019 letter is reproduced below:

11                   Facebook also identified for the first time in its proposed supplemental
                     infringement contentions its theory that a SIP channel meets the
12                   “generic signaling interface channel” limitation of the ’231 Patent.
                     ’231 Supplemental Infringement Contentions at 42-43. Again,
13                   Facebook’s original infringement contentions made no such allegation
                     despite publicly-available documents explaining that BBM Enterprise
14                   utilizes SIP. See, e.g.,
                     https://support.blackberry.com/kb/articleDetail?language=en_US&arti
15                   cleNumber=000045300. Moreover, even the proposed
                     supplementation is deficient because it fails to put BlackBerry on
16                   notice of which SIP channel Facebook alleges meets the GSI channel
                     limitation.
17

18   (Ex. O at 2.)

19          Again, BlackBerry’s objection does not present any reason to deny leave to supplement.

20   Facebook’s supplement relies exclusively on relevant confidential discovery that was not previously

21   publicly available. In particular, BlackBerry’s source code and document productions revealed a

22                                          that Facebook contends satisfies the claim requirements of the

23   ’231 Patent. In particular, asserted claim 1 of the ’231 Patent recites a step of “establishing, based on

24   the determined voice communication capabilities of the recipient and based on the indication that the

25   sender has selected the voice communication option, a voice communication between the sender and

26   the recipient using more than one channel including at least a generic signaling interface channel.”

27   (’231 Patent (Dkt. No. 1), claim 1.) As recited in the claim, the “generic signaling interface channel”

28   is a channel that is used to establish voice communication.
     4:18-cv-5434-JSW                                                             FACEBOOK’S MOTION TO AMEND
                                                      10.                           INFRINGEMENT CONTENTIONS
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 14 of 19



 1          The publicly available information prior to Facebook’s original January 2019 contentions did

 2   not disclose the confidential details about

 3

 4

 5                      Facebook’s supplemental contentions extensively cite BlackBerry’s source code

 6   and confidential technical documents that describe

 7                      (Ex. I at 42-54.) For example,

 8                                                                                          (Id. at 53-54.)

 9   BlackBerry’s confidential documents also reveal technical details such as that, for example,

10

11

12

13

14

15

16

17   (Ex. I at 44.) BlackBerry’s documents also revealed

18                                                                                  (e.g., id. at 44-53), all

19   of which BlackBerry designated as “Highly Confidential” under the Protective Order.

20          BlackBerry does not identify any prior public disclosure of these confidential details.

21   BlackBerry cited one webpage, but that webpage contains a high-level list of protocol names and does

22   not describe in detail                                  . In fact, Facebook’s original infringement

23   contentions contained a screenshot from that same webpage, which is also reproduced in Facebook’s

24   supplemental contentions. (Ex. I at 40.) But that high-level webpage did not disclose the confidential

25   details sufficient to determine that

26                                              Once Facebook received the confidential source code and

27   documents produced by BlackBerry disclosing the details, Facebook supplemented its contentions

28   accordingly, which is amply sufficient to show good cause. Procon GPS, 2013 WL 1788049, at *1;

     4:18-cv-5434-JSW                                                           FACEBOOK’S MOTION TO AMEND
                                                    11.                           INFRINGEMENT CONTENTIONS
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 15 of 19



 1   Delphix, 2015 WL 5693722, at *3; DCG Sys., 2012 WL 1309161, at *3.

 2           BlackBerry’s objection to Facebook’s supplementation conflicts with its separate complaint

 3   that Facebook’s supplementation allegedly does not sufficiently “put BlackBerry on notice of which

 4   SIP channel Facebook alleges meets the GSI channel limitation.” (Ex. O at 2.) First, Facebook’s

 5   supplementation identifies the accused functionality with specific citations to source code regarding

 6   SIP, which is more than sufficient to provide notice to BlackBerry of the accused infringement. (Ex.

 7   I at 53-54.) BlackBerry has not identified any ambiguity between multiple different SIP channels in

 8   the source code cited by Facebook. Even if it did, there would be nothing improper about infringement

 9   contentions that collectively or alternatively accuse multiple channels that are used to establish voice

10   communications. Word to Info, 2016 WL 3648605, at *5 (noting that the defendant had cited “no

11   authority to support its apparent position that infringement contentions cannot include alternative

12   infringement theories.”). To the extent BlackBerry believes that any such infringement theories lack

13   merit, “[t]he merits of [Facebook]’s infringement theories will be tested at summary judgment and

14   trial, not on a motion for leave to amend.” Id.

15           Furthermore, although Facebook’s detailed discussion of source code provides ample notice

16   of infringement, “the relevant inquiry now” is “not whether the amendments adequately cure any and

17   all purported deficiencies” in Facebook’s contentions. Radware, Ltd. v. A10 Networks, Inc., Case Nos.

18   C13-02021, -02024 RMW (HRL), 2014 WL 1350230, at *4 (N.D. Cal. Apr. 4, 2014). The question

19   at hand is whether Facebook has shown good cause for leave to amend its contentions, which it has.

20   See also Word to Info, 2016 WL 3648605, at *5 (granting leave to amend over defendant’s complaint

21   that the amended contentions “fail to provide reasonable notice of [plaintiff’s] infringement

22   theories.”).

23                  4.      Facebook has good cause to supplement on the ’575 Patent.
24           For the ’575 Patent, Facebook accuses BlackBerry’s UEM (Unified Endpoint Management)

25   system that allows mobile device users to access content over a network.

26           Regarding Facebook’s supplementation, BlackBerry’s objections as stated in its July 12, 2019

27   letter are reproduced below:

28
     4:18-cv-5434-JSW                                                            FACEBOOK’S MOTION TO AMEND
                                                       12.                         INFRINGEMENT CONTENTIONS
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 16 of 19



 1                     Facebook identified for the first time in its proposed supplemental
                       infringement contentions its theory that various purported
 2                     P2E/SIP/TURN connections and signaling satisfy various limitations
                       of the ’575 Patent. See generally, ’575 Supplemental Infringement
 3                     Contentions. Again, Facebook’s original infringement contentions
                       made no such allegations or reference to P2E and SIP, despite
 4                     publicly-available documents identifying said protocols utilized in
                       UEM/BES. See, e.g., http://devblog.blackberry.com/2015/07/bes12-
 5                     v12-2-and-the-blackberry-secure-connect-plus-transport/. Moreover,
                       even the proposed supplementation is deficient because it fails to put
 6                     BlackBerry on notice of what Facebook alleges meets the claimed
                       “‘mobile device transmission profile”; rather, Facebook merely parrots
 7                     the language of the claim and alleges that BlackBerry practices, but it
                       still has not identified any purported “mobile device transmission
 8                     profile.” The proposed supplemental contentions also still fail to
                       specify with particularity Facebook’s allegations with respect to the
 9                     claimed “multimedia data delivery information”; rather, Facebook
                       purports to present alternative infringement theories without
10                     identifying what the purported “multimedia data delivery information”
                       is in its alternative theories. In particular, Facebook alleges that “data
11                     related to interactive connectivity establishment (ICE), establishing
                       secure channel over DTLS, interface configuration, and application
12                     data” are all, alternatively, the claimed “multimedia data delivery
                       information” but fails to identify what specific items of data it alleges
13                     meet the limitation. The proposed supplemental contentions also still
                       fail to identify what “multimedia data” is purportedly provided to
14                     mobile devices by the accused products. Accordingly, even if there
                       were good cause for Facebook’s supplementation, the supplementation
15                     is still deficient and fails to put BlackBerry on notice of Facebook’s
                       theories.
16

17   (Ex. O at 2-3.)

18          BlackBerry’s objections do not present any reason to deny amendment.                    First, while

19   BlackBerry faults Facebook for accusing “various purported P2E/SIP/TURN connections and

20   signaling,” those accusations were in Facebook’s original infringement contentions. The original

21   contentions provided extensive discussion regarding BlackBerry Secure Connect Plus (BSCP)

22   signaling and the use of TURN protocol to negotiate the tunnel parameters that establish a secure

23   channel for the device through the BlackBerry infrastructure. (Ex. P at 35–36.).

24          BlackBerry also asserts that P2E and SIP are identified in publicly-available documents. See

25   Ex. O at 2. However, BlackBerry has not identified any public documents that describe P2E and SIP

26   with respect to UEM, let alone their detailed technical functionalities as described in Facebook’s

27   supplementation. BlackBerry produced confidential technical documents describing the

28                                                            (BB-FBNDCAL0007287), only after Facebook’s
     4:18-cv-5434-JSW                                                                FACEBOOK’S MOTION TO AMEND
                                                        13.                            INFRINGEMENT CONTENTIONS
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 17 of 19



 1   January 2019 initial infringement contentions.

 2          BlackBerry’s objection that the supplementation lacks sufficient detail is also unavailing for

 3   similar reasons as BlackBerry’s complaint regarding the ’231 Patent.                First, Facebook’s

 4   supplementation is more than sufficiently detailed with technical information from both documents

 5   recently produced by BlackBerry as well as citations to BlackBerry source code. (See Ex. K.) In

 6   addition, Facebook included specific examples of how the claim elements read on the accused

 7   instrumentality, as informed by the technical production.

 8

 9

10

11                                                               (Ex. K at 53.) Facebook further supported

12   its infringement theories by identifying and describing these types of data in more detail. (See id. at

13   54-58.) BlackBerry has no basis to complain about a more detailed identification of components

14   within the same instrumentalities that have always been accused of infringement.

15          Furthermore, even if BlackBerry believes the supplement is insufficiently detailed (which it is

16   not), the question at hand is whether Facebook has shown good cause to amend, which it has.

17   Radware, 2014 WL 1350230, at *4; Word to Info, 2016 WL 3648605, at *5.

18          Given the newly available technical documents and source code since Facebook disclosed its

19   original January 2019 infringement contentions, Facebook has ample good cause to amend its

20   infringement contentions to rely on these new documents and source code in order to fine-tune and

21   add greater detail to its infringement theories.

22          D.      Blackberry Will Not be Unduly Prejudiced by the Proposed Amendment
23          Finally, there is no undue prejudice to BlackBerry. BlackBerry requested that Facebook

24   supplement its contentions by June 18, 2019—which is exactly what Facebook did. BlackBerry has

25   no prejudice in timely receiving what it requested, much less “undue” prejudice. PLR 3-6.

26          By receiving Facebook’s supplement on the date it requested, BlackBerry had the supplement

27   two days before the parties’ June 20, 2019 Joint Claim Construction Statement filing, six weeks before

28   BlackBerry’s August 1, 2019 claim construction brief, and four months before the Markman hearing
     4:18-cv-5434-JSW                                                           FACEBOOK’S MOTION TO AMEND
                                                        14.                       INFRINGEMENT CONTENTIONS
          Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 18 of 19



 1   set for October 23, 2019. Radware, 2014 WL 1350230, at *2 (finding “Defendants will not be

 2   prejudiced because [amended infringement contentions] were served more than two months prior to

 3   claim construction briefing, and by citing to source code . . . the [amended infringement contentions]

 4   provide Defendants with greater specificity.”). As of this filing, six weeks have passed since

 5   BlackBerry received the supplemental contentions and BlackBerry has not sought to raise any new or

 6   different claim construction issues or do anything else in view of the supplementation.

 7          Moreover, if BlackBerry contends it is prejudiced by the timing of the supplementation—

 8   despite receiving Facebook’s supplement by the date BlackBerry requested—BlackBerry has only

 9   itself to blame. BlackBerry’s technical document production under the Patent Local Rules was due

10   by February 26, 2019, but BlackBerry did not provide a meaningful production of non-code technical

11   documents until three months later, after repeated requests from Facebook. If BlackBerry had timely

12   produced those documents, Facebook could have supplemented its contentions much earlier.

13   V.     CONCLUSION
14          For the foregoing reasons, Facebook respectfully requests that the Court grant it leave to amend

15   its infringement contentions to the June 18, 2019 supplementation attached hereto as Exhibits I-N.

16

17

18

19

20

21

22

23

24

25

26

27

28
     4:18-cv-5434-JSW                                                           FACEBOOK’S MOTION TO AMEND
                                                     15.                          INFRINGEMENT CONTENTIONS
         Case 4:18-cv-05434-JSW Document 53 Filed 08/02/19 Page 19 of 19



 1   Dated: August 2, 2019               COOLEY LLP

 2

 3                                       /s/ Heidi L. Keefe

 4                                       HEIDI L. KEEFE (178960)
                                         (hkeefe@cooley.com)
 5                                       MARK R. WEINSTEIN (193043)
                                         (mweinstein@cooley.com)
 6                                       MATTHEW J. BRIGHAM (191428)
                                         (mbrigham@cooley.com)
 7                                       LOWELL D. MEAD (223989)
                                         (lmead@cooley.com)
 8                                       BENJAMIN S. LIN (232735)
                                         (blin@cooley.com)
 9                                       MARK A. ZAMBARDA (314808)
                                         (mzambarda@cooley.com)
10                                       3175 Hanover Street
                                         Palo Alto, CA 94304-1130
11                                       Telephone: (650) 843-5000
                                         Facsimile: (650) 849-7400
12
                                         COOLEY LLP
13                                       MICHAEL G. RHODES (116127)
                                         (rhodesmg@cooley.com)
14                                       MATTHEW D. CAPLAN (260388)
                                         (mcaplan@cooley.com)
15                                       101 California Street
                                         San Francisco, CA 94111-5800
16                                       Telephone: (415) 693-2000
                                         Facsimile: (415) 693-2222
17

18                                       Attorneys for Plaintiff
                                         FACEBOOK, INC.
19

20

21

22

23

24

25

26

27

28
     4:18-cv-5434-JSW                                              FACEBOOK’S MOTION TO AMEND
                                          16.                        INFRINGEMENT CONTENTIONS
